PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Richard Rubin, et al. 
Application No. 15/692,758
Filed: August 31, 2017
For: DRINKING CONTAINER

:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition, filed May 10, 2021, to revive the above-identified application under the provisions of 37 CFR 1.137(a).  

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration.  A Notice of Abandonment mailed January 18, 2021.  On February 15, 2021, a petition under 
37 CFR 137(a) was filed; however, the petition was dismissed in decision mailed March 9, 2021. 

It is noted, the petition fee was paid on August 4, 2020 and again on November 18, 2020, resulting in an overpayment of $2,100.00. Therefore, the payment that was received on November 18, 2020, is unnecessary and subject to a refund.  Any request for refund must include a copy of this decision and be mailed to Mail Stop 16, Director of the U.S. Patent and Trademark Office, P. O. Box 1450, Alexandria, VA  22313-1450 or faxed to the Customer Service Help Desk at (571) 273-6500.
 
The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of substitute statement and executed declaration; (2) the petition fee of $2,000.00; and (3) a proper statement of unintentional delay.  

This application is being retained in the Office of Petitions for consideration of the petition to withdraw from issue under 37 CFR 1.313(c)(2).

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-1058.  


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions